ORDER

PER CURIAM.
This is an appeal from a judgment that permitted mother to relocate with her two minor children from Columbia, Missouri to Warrensburg, Missouri, and that denied father’s motion to modify custody as a result of the relocation. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a written memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).